WIEAND, Judge,
concurring and dissenting:
I agree with my learned colleagues of the majority that the procedure followed by the trial court to announce its verdict was defective and should be discouraged.
However, it is difficult to perceive that this procedural defect was prejudicial to any rights of the defendant. Therefore, it does not require that the guilty verdict be vacated. Cf. Pa.R.Crim.P. 90.
Although appellant’s pro se brief is difficult to comprehend, my own review of the record suggests that the evidence was sufficient to support the trial court’s verdict and that there was no error which compels the granting of a new trial.
Appellant also argues in her brief that she was denied the right to be heard before sentence was imposed. The record confirms that she is correct. Because the sentence was imposed by mail simultaneously with the finding of guilt, there was no separate sentencing hearing. Consequently, appellant did not have an opportunity to be heard before she was sentenced. Because this irregularity has been *599preserved and is properly before us,1 I would vacate the judgment of sentence and remand for resentencing.

. Appellant was never told that a petition to modify the sentence was necessary to preserve sentencing issues for appellate review. Moreover, the issue of the right to be heard goes to the legality of the sentencing procedure.